Citation Nr: 0018300	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
migraine headaches, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability evaluation for a 
gastrointestinal disability characterized as duodenal ulcers, 
gastric ulcer and hiatal hernia, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased disability evaluation for 
disfiguring scar of the right temporal region postoperative, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for an 
appendectomy scar, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased disability evaluation for 
tonsillectomy, currently evaluated as 0 percent disabling.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.  Subsequently, in November 1993, the veteran's case 
was transferred to the RO in Louisville, Kentucky.  The 
veteran served from September 1945 to January 1954. 

In addition, as the Board finds that further development is 
necessary with respect to the claims of entitlement to 
increased disability evaluations for migraine headaches and 
residuals of a tonsillectomy, these issues will be addressed 
in the REMAND portion of this decision.  Furthermore, the 
Board notes that the record includes the collateral issue of 
entitlement to service connection for a psychiatric disorder, 
characterized as emotional instability with adjustment 
disorder, which will be addressed in the REMAND portion of 
this decision, as per Manlincon v. West, 12 Vet. App. 238 
(1999). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's gastrointestinal disability has not been 
medically characterized as moderately severe, but less than 
severe, with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  As well, his disability is not characterized by 
persistent recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

3.  The veteran's disfiguring scar of the right temporal 
region postoperative is not characterized as severe, or as 
productive of marked and unsightly deformity of eyelids, 
lips, or auricles.  The evidence does not show a limitation 
of function of the affected area. 

4.  The veteran's appendectomy scar is not productive of 
limitation of function of the affected area. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation, in excess of 20 
percent, for duodenal ulcer, gastric ulcers and hiatal hernia 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1- 4.14, 4.114 Diagnostic Codes 7305 (1999); 
Butts v. Brown, 5 Vet. App. 532 (1993).

2.  The criteria for a disability evaluation in excess of 10 
percent for disfiguring scar of the right temporal region 
postoperative have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (1999); Butts v. Brown, 5 Vet. App. 
532 (1993).

3.  The criteria for a disability evaluation in excess of 10 
percent for appendectomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999); Butts v. Brown, 5 
Vet. App. 532 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, as reflected by the various VA examination reports, 
as further described below.  He has had the opportunity to 
present testimony during the May 1993 RO hearing.  Further, 
the Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran to develop the evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II. Gastrointestinal Disability Characterized as Duodenal 
Ulcer, Gastric Ulcers
and Hiatal Hernia, Currently Evaluated as 20 Percent 
Disabling.

In this case, in a June 1954 rating decision, the veteran was 
awarded service connection and a noncompensable evaluation 
for a duodenal ulcer, effective February 1954.  Subsequently, 
in a December 1960 rating decision, the veteran's award was 
recharacterized to chronic duodenal ulcer with minimal 
activity, and was evaluated as 10 percent disabling under 
Diagnostic Code 7305, effective November 1960.  And, in a 
March 2000 rating decision, the veteran's disability was 
again recharacterized to duodenal ulcer, gastric ulcers, and 
hiatal hernia, evaluated as 20 percent disabling under 
Diagnostic Code 7305, effective September 1991.  At present, 
the veteran is seeking an increased evaluation in excess of 
20 percent. 

With respect to the evidence of record, copious medical 
records from various VA Medical Centers (VAMCs), including 
the Chattanooga, Martinsburg, Decatur and Lexington VAMCs, 
dated from the 1970s to the present, describe the treatment 
the veteran has received over time for various health 
problems, including his gastrointestinal disorder(s).  In 
addition, a December 1995 VA examination report notes the 
veteran's bowel sounds were normal, but he had moderate 
tenderness in the mid epigastrium.  His weight at that time 
was 220 pounds, with no evidence of anemia, vomiting, 
hematemesis or melena, although he reported experiencing 
daily symptoms.  His diagnosis was history of ulcer disease, 
active gastroesophageal reflux disease and hiatal hernia.

The records from the Lexington VA Medical Center (VAMC) 
include notations dated December 1997 showing that an upper 
gastrointestinal evaluation of the veteran revealed he had a 
small hiatal hernia with mild reflux, tertiary contractions 
throughout the esophagus with mild motility disorder, and two 
gastric antrum polyps.  And, May 1998 notations show he had a 
history of lower abdominal pain with diarrhea and 
constipation.  Upon a barium enema with contrast, he had 
diverticulosis from the level of the hepatic flexure to the 
mild sigmoid colon, with no constricting lesions or 
inflammatory changes.  

A November 1999 VA stomach, duodenum and peritoneal adhesions 
examination report reveals he had post-bulbar and bulbar 
scars, deformity and irritability in the duodenal cap, and a 
2 millimeter crater.  Upon a gastrointestinal series, he 
presented evidence of a small hiatal hernia and moderate 
reflux disease.  And, upon further examination, he presented 
epigastric tenderness, but no organs/masses were noted, and 
no evidence of edema or anemia was found.  Finally, it was 
noted he had been on a proton pump inhibitor for the last 
several years.  The veteran's diagnoses were duodenal ulcer 
disease, apparently well controlled with proton pump 
inhibitor; and three gastric polyps, including in the 
esophagus, stomach and duodenum.

With respect to the applicable law specific to disorders of 
the digestive system, the Board notes that there are diseases 
of the digestive system which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbance in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability ratings without violating 
the fundamental principle relating to pyramiding as outlined 
in § 4.14. 38 C.F.R. § 4.113 (1999).  The principle relating 
to pyramiding proclaims that evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service 
connected disease or injury in establishing the service- 
connected rating, and the rating of the same manifestation 
under different diagnoses is to be avoided. 38 C.F.R. § 4.14.

Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348, will not be combined with each other.  For 
digestive disabilities, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.114.

In this case, the veteran's predominant disability picture is 
evaluated under Diagnostic Code 7305.  In this respect, 
Diagnostic Code 7305 evaluates duodenal ulcers, which assigns 
a 20 percent evaluation for a moderate ulcer, with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration, or with continuous moderate manifestations.  
A 40 percent rating is warranted if such disorder is 
moderately severe, which is less than severe but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  Finally, a 60 
percent rating is warranted for a severe ulcer, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114 
Diagnostic Codes 7305 (1999).

However, as the veteran's current service connected digestive 
system disability also includes gastric ulcers and a hiatal 
hernia, as per the March 2000 rating decision, noted above, 
the Board will also consider the veteran's disability under 
alternative, but applicable, Diagnostic Codes, including 
Diagnostic Codes 7304 and 7346, keeping in mind 38 C.F.R. § 
4.114.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

In this regard, gastric ulcers are evaluated under Diagnostic 
Code 7304, which applies the same criteria as Diagnostic Code 
7305 rating duodenal ulcers.  And, Diagnostic Code 7346, 
assigns a 10 percent rating for a hiatal hernia with two or 
more of the symptoms for the 30 percent evaluation of less 
severity, and a 30 percent evaluation if there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Lastly, a 60 percent disability evaluation is 
warranted under Diagnostic Code 7346 if there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  See 38 C.F.R. § 
4.114, Diagnostic Code 7346 (1999).

Upon a review of the evidence of record, the Board finds that 
the veteran's current digestive system disability is 
characterized by moderate tenderness in the mid epigastrium, 
with reported daily symptoms.  His service connected and 
nonservice connected diagnoses include a small hiatal hernia 
with mild reflux, tertiary contractions throughout the 
esophagus with mild motility disorder, duodenal ulcer 
disease, diverticulosis from the level of the hepatic flexure 
to the mid sigmoid colon with no constricting lesions or 
inflammatory changes, and three gastric polyps, including in 
the esophagus, stomach and duodenum.  However, the record 
does not contain evidence of any related weight loss, anemia, 
vomiting, hematemesis or melena. 

Therefore, the Board finds that the veteran's digestive 
system disability has not been medically characterized as 
moderately severe, but less than severe, with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  As such, the criteria 
for a disability evaluation, in excess of 20 percent, for the 
veteran's digestive system disability have not been met under 
Diagnostic Codes 7304, 7305.  38 C.F.R. § 4.114 Diagnostic 
Codes 7304, 7305 (1999).  Lastly, the Board finds that the 
veteran's disability is not characterized by persistent 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  And 
as such, the criteria for a disability evaluation, in excess 
of 20 percent, for the veteran's digestive system disability 
have not been met under Diagnostic Code 7346.  38 C.F.R. § 
4.114 Diagnostic Code 7346 (1999).






III.  Disfiguring Scar of the Right Temporal Region 
Postoperative,
Currently Evaluated as 10 Percent Disabling.

In a June 1954 rating decision, the veteran was awarded 
service connection and a 10 percent disability evaluation for 
a disfiguring scar of the right temporal region, under 
Diagnostic Code 7800, effective February 1954.  At present, 
the veteran is seeking an increased disability evaluation, in 
excess of 10 percent, for his scar, currently characterized 
as a disfiguring scar of the right temporal region 
postoperative.

With respect to the evidence of record, copious medical 
records from various VA VAMCs, including the Chattanooga, 
Martinsburg, Decatur and Lexington VAMCs, dated from the 
1970s to the present, describe the treatment/evaluations the 
veteran has undergone over time for various health problems, 
including scarring in the right temporal area.  In addition, 
a March 1994 neurological examination report indicates the 
veteran had five 4 millimeter bur holes, two of which were 
placed in the right and left temporal parietal areas and one 
on the occipital area.  At the time of the examination, the 
veteran was not tender to palpation of these areas, and did 
not present evidence of bulging.  His scalp was intact with 
no evidence of erythema or edema.  His diagnosis was status 
post probable subarachnoid hemorrhage with bur hole 
placement.

A December 1995 VA examination report notes he had four 1 
centimeter circular depression of the scalp, which included 
one visible in the hairline of the right temple.  There was a 
proximal 1/2 centimeter depression of all the bur hole scars, 
but the scars were well healed, and there was no limitation 
of function secondary to the scars.  The veteran's diagnosis 
was bur hole scars of the scalp, slightly depressed with no 
functional impairment.

Lastly, a November 1999 VA stomach, duodenum and peritoneal 
adhesions examination report, including examination of the 
veteran's temporal scar, notes the veteran had a craniotomy 
with burr holes and had a lesion removed from the right 
temporal area.  In the right temporal area above the ear, he 
had a 5 centimeter surgical scar which was slightly tender.  
At the apex of this scar, there was a 2 centimeter residual 
of a burr hole (a depression), and on either side of the 
occiput, there were two similar burr holes.  The veteran 
complained of tenderness over the right temporal area, but no 
evidence of inflammation, edema or keloid formation was 
found.

Under Diagnostic Code 7800, a noncompensable rating is 
warranted if scars of the head, face or neck are slightly 
disfiguring. A 10 percent rating is warranted if the scars 
are moderately disfiguring.  A 30 percent rating is warranted 
if the scars are severe, especially if producing a marked 
unsightly deformity of the eyelids, lips, or auricles.  And, 
a 50 percent rating is warranted if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral deformity.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800 (1999). 

In addition, in accordance with 38 C.F.R. § 4.118, a 10 
percent evaluation, the maximum allowed, is warranted for 
scars (other than burn scars or disfiguring scars of the 
head, face or neck), if poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (1999).  
And, an increased evaluation in excess of 10 percent may be 
assigned in proportion with the limitation of function of the 
part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).

Upon a review of the evidence, the Board finds that the 
veteran's disfiguring scar of the right temporal region is 
characterized by tenderness over the right temporal area; 
however, there is no evidence of inflammation, edema or 
keloid formation in that area.  More importantly, the 
veteran's scar of the right temporal region is not medically 
characterized as severe, or as productive of marked and 
unsightly deformity of eyelids, lips, or auricles.  The 
evidence does not show a limitation of function of the part 
affected.  As such, the criteria for a disability evaluation, 
in excess of 10 percent, for the veteran's disfiguring scar 
of the right temporal region postoperative have not been met 
under Diagnostic Codes 7800, 7803, 7804, 7805.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (1999). 



IV.  Appendectomy Scar, Currently Evaluated as 10 Percent 
Disabling.

In this case, in a June 1954 rating decision, the veteran was 
awarded service connection and a noncompensable evaluation 
for the residuals of an appendectomy, effective February 
1954.  Subsequently, in a March 2000 rating decision, the 
veteran's award was increased to a 10 percent disability 
evaluation for an appendectomy scar, under Diagnostic Code 
7804, effective November 1999.  At present, the veteran is 
seeking an increased evaluation in excess of 10 percent. 

With respect to the evidence of record, copious medical 
records from various VA VAMCs, including the Chattanooga, 
Martinsburg, Decatur and Lexington VAMCs, dated from the 
1970s to the present, describe the treatment/evaluations the 
veteran has undergone over time for various health problems, 
including the residuals of an appendectomy.  In addition, a 
March 1994 VA neurological examination report notes the 
veteran complained of appendectomy scar pain, and was 
diagnosed with neuralgia of his appendectomy scar by history.

A December 1995 VA scar examination report notes there is a 
10 centimeter mid to low abdominal scar which is irregular 
and is depressed by 1 centimeter.  This scar was non-tender 
and well healed, and without related functional impairment.  
Furthermore, an April 1999 VA examination report notes the 
veteran showed a large, irregular lower abdomen scar, which 
was non-tender but that the veteran complained of a pulling 
sensation in the scar.  The veteran's diagnoses included 
appendectomy scar, symptomatic.

Lastly, a November 1999 VA stomach, duodenum and peritoneal 
adhesions examination report, including examination of the 
veteran's appendectomy scar, notes he had an 8 centimeter 
surgical scar on the right lower quadrant consistent with an 
appendectomy.  He reported this scar was somewhat tender, but 
there was no evidence of edema, inflammation or keloid 
formation.

With respect to the applicable law, in accordance with 38 
C.F.R. § 4.118, a 10 percent evaluation, the maximum allowed, 
is warranted for scars (other than burn scars or disfiguring 
scars of the head, face or neck), if poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 
7804 (1999).  However, as the veteran is currently assigned a 
10 percent evaluation for his appendectomy scar, which is the 
maximum allowed under Diagnostic Codes 7803 and/or 7804, the 
Board deems appropriate consideration of the criteria 
established under Diagnostic Code 7805.  See Butts v. Brown, 
5 Vet. App. 532 (1993).  In this respect, an increased 
evaluation in excess of 10 percent may be assigned in 
proportion with the limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).

Upon a review of the evidence, the Board finds that the 
veteran's appendectomy scar is not characterized by 
limitation of function of the part affected.  As such, the 
criteria for a disability evaluation, in excess of 10 
percent, for the veteran's appendectomy scar have not been 
met under Diagnostic Code 7805.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1999). 

V.  Conclusion.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extra-schedular evaluation.   
In this regard, the Board finds that there has been no 
showing that the veteran's service connected disabilities 
above discussed have caused marked interference with 
employment, the need for frequent periods of hospitalization, 
or otherwise have rendered impracticable the application of 
the regular schedular standards.  Accordingly, a remand to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating does not appear to 
be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
veteran, of course, is entitled to reopen his claims for 
increased ratings at any time with evidence of increased 
disability.  



ORDER

An evaluation in excess of 20 percent for a gastrointestinal 
disability characterized as duodenal ulcer, gastric ulcers 
and hiatal hernia, is denied.

An evaluation in excess of 10 percent for disfiguring scar of 
the right temporal region postoperative is denied.

An evaluation in excess of 10 percent for an appendectomy 
scar is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for migraine headaches and 
residuals of a tonsillectomy are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  However, the Board finds that further 
development is necessary prior to final adjudication of these 
claims.

I.  Migraine Headaches, Currently Evaluated as 10 Percent 
Disabling.

The veteran is currently service connected for migraine 
headaches, which is evaluated as 10 percent disabling under 
Diagnostic Code 8100, effective September 1957.  At present, 
the veteran is seeking an increased evaluation in excess of 
10 percent for his migraine headaches.

With respect to the applicable law, under Diagnostic Code 
8100, a 50 percent evaluation is warranted when the veteran 
presents migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted when there are migraine headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  And, a 10 percent 
evaluation is available if the veteran presents migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

Upon a preliminary review of the evidence, the Board notes 
that during the May 1993 RO hearing the veteran reported he 
had severe headaches two to three times per week.  In 
addition, the evidence includes a March 1994 VA neurological 
examination report noting the veteran complained of 
headaches.  As well, a November 1995 VA miscellaneous 
neurological examination report indicates the veteran had a 
history of headaches for the prior 50 years, which improved 
upon laying down.  Such headaches began in the frontal area, 
migrating sometimes unilaterally and/or bilaterally, and were 
described as sharp and throbbing.  He also reported vertigo 
of questionable duration, and weakness and decreased 
sensation in the right lower extremity since a lumbar 
laminectomy in 1991.  And, upon examination, including CAT 
scan of the head, he presented evidence of parietal 
intracerebral subarachnoid hemorrhage, and no calcification 
or infarct on the right side; no hyperdense mass was 
identified, and any organic reasons for the headaches were 
ruled out.

A November 1999 VA stomach, duodenum, and peritoneal 
adhesions exam shows the veteran had chromic headaches, left 
visual loss, and chronic low back pain; all stable for the 
prior five years.  At that time, the veteran did not present 
evidence of progressive disease, and the examiner recommended 
that the veteran's compensation and pension profile not be 
altered.  Finally, a November 1999 VA nose, sinus, larynx, 
and pharynx examination report notes the veteran complained 
of frequent headaches on the right side which occur almost 
every day, and of occasional purulence from his right nose.  
The veteran was found to have nasal polyps and inverting 
papilloma.

However, the Board finds that, although the veteran has 
reported he currently has severe headaches on the right side 
of the head which occur almost every day with occasional 
purulence from his right nose, the evidence of record fails 
to contain sufficient objective medical findings which would 
allow the Board to appropriately rate and determine the 
severity and frequency of the veteran's headaches.  As such, 
the Board finds that the veteran should be afforded an 
additional VA examination in order to better determine the 
severity of the service-connected migraine headaches.  See 38 
U.S.C.A. § 5107(a) (West 1991), Epps v. Gober, 126 F. 3d 1464 
(1997).

II.  Tonsillectomy, Currently Evaluated as 0 Percent 
Disabling.

The veteran is currently service connected for a 
tonsillectomy, which is evaluated, by analogy, as 0 percent 
disabling under Diagnostic Code 6599-5616, effective February 
1957.  At present, the veteran is seeking an increased 
evaluation in excess of 0 percent for his disability.

With respect to the applicable law, codes in the 6500 series 
refer to diseases of the nose and throat.  In this regard, 
the Board notes that during the pendency of this appeal, 
effective October 7, 1996, the criteria for rating 
respiratory conditions was revised.  See 61 Fed. Reg. 46,797 
(1996).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply October 7, 1996 as the effective date for 
the revised criteria for respiratory disorders, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
respiratory disorders cannot be applied to a claim for any 
date prior to October 7, 1996.  See 38 U.S.C.A. § 
5110(g)(West 1991).  

With respect to the evidence of record, the Board finds 
notations from the Decatur VA Medical Center (VAMC) dated 
July 1994 and October 1994 which indicate the veteran had 
some dysphagia with solids and liquids, hoarseness with some 
frequency, and frequent throat clearing secondary to nasal 
drainage.  In addition, notations from the Lexington VAMC 
dated May 1995 note the veteran complained of coughing up 
sputum and had hoarseness. 

However, the Board also notes that a November 1999 nose, 
sinus, larynx, and pharynx examination report reveals the 
veteran had nasal polyps and inverting papilloma, which are 
not currently service connected.  In this respect, as the 
evidence fails to contain sufficient objective medical 
findings which would allow the Board to appropriately rate 
and determine the severity of the veteran's service connected 
tonsillectomy, the veteran should be afforded an additional 
VA examination in order to better determine the severity of 
the service-connected tonsillectomy.  See 38 U.S.C.A. § 
5107(a) (West 1991), Epps v. Gober, 126 F. 3d 1464 (1997).

III.  Entitlement to Service Connection for a Psychiatric 
Disorder,
Characterized as Emotional Instability with Adjustment 
Disorder.

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA. 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1999). An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal. 38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  A Notice of Disagreement with a 
determination by the agency of original jurisdiction must be 
filed within one year from the date that that agency mails 
notice of the determination to the claimant; otherwise, the 
determination will become final. 38 C.F.R. § 20.302 (1999).

When the Board determines, though the course of it review, 
that further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction. 38 C.F.R. § 19.9 (1999).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).

In this instance, in an April 1993 rating decision, the 
veteran was denied service connection for a psychiatric 
disorder, characterized as emotional instability with 
adjustment disorder.  And, during the May 12, 1993 RO 
hearing, the veteran expressed disagreement with the RO's 
denial.  As such, the Board finds that the veteran initiated 
the appellate process with respect to this issue, as per 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to ascertain the 
nature and severity of his migraine 
headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
review all pertinent records in the 
veteran's claims files, including the 
March 1994, November 1995 and November 
1999 VA examination reports discussed 
above, and a copy of this REMAND prior 
to the examination.  All clinical 
manifestations of the service-connected 
migraine headaches should be noted.  In 
addition, the examiner should render an 
opinion as to the whether the veteran's 
headaches are prostrating and, if so, 
the examiner should opine as to the 
frequency of the prostrating headaches.  
As well, the examiner should render an 
opinion as to whether the veteran's 
migraine headaches are productive of 
severe economic inadaptability.   The 
examiner should quantify the degree of 
the veteran's impairment in terms of the 
nomenclature set forth in the rating 
criteria under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  Finally, 
the report of examination should provide 
the complete rationale on which the 
opinions are based.  

2.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to ascertain the 
nature and severity of his 
tonsillectomy, or any residuals thereof.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner should review all pertinent 
records in the veteran's claims files, 
and a copy of this REMAND prior to the 
examination.  All clinical 
manifestations of the service-connected 
tonsillectomy should be noted.  The 
examiner should quantify the degree of 
the veteran's impairment in terms of the 
nomenclature set forth under both the 
old and new criteria for respiratory 
disorders, as per , 4.97 Diagnostic Code 
6516 (1996) and (1999).  Finally, the 
report of examination should provide the 
complete rationale on which the opinions 
are based.  

3.  The RO should review the above 
requested development to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, immediate 
corrective action shall be taken.

4.  The RO should readjudicate the issues 
of entitlement to increased disability 
evaluations for migraine headaches and 
tonsillectomy.  Furthermore, the RO 
should readjudicate the issue of 
entitlement to an increased (compensable) 
evaluation for tonsillectomy, taking into 
sideration, Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); and 38 U.S.C.A. § 
5110(g) (West 1991).  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

5.  The veteran and his representative 
should be given a Statement of the Case 
covering all pertinent laws, 
regulations, and evidence on the 
veteran's claim of entitlement to 
service connection for a psychiatric 
disorder, characterized as emotional 
instability with adjustment disorder.  
If the veteran's claim is considered not 
well- grounded, the veteran should be 
informed of the evidence required to 
well-ground the claim. The veteran and 
his representative should be provided 
with information regarding the 
appropriate time period within which to 
submit a Substantive Appeal.  And, if a 
Substantive Appeal is received, the case 
should be processed and returned to the 
Board, in compliance with the applicable 
procedures regarding the processing of 
appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



